DAUKSCH, Judge.
This is an appeal from a sentence. The first point has been resolved by Poore v. State, 531 So.2d 161 (Fla.1988). The second point requires us to remand for notice and an opportunity to be heard regarding the imposition of costs. Harriet v. State, 520 So.2d 271 (Fla.1988). That portion of the judgment which imposes costs is vacated and this cause remanded for hearing after due notice to all parties.
SENTENCE AFFIRMED IN PART; VACATED IN PART, AND REMANDED.
SHARP, C.J., and GOSHORN, J., concur.